

117 HR 4327 IH: Protect American Trade Secrets Act of 2021
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4327IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Obernolte (for himself, Mr. Steube, Mr. Banks, Mr. Pfluger, and Mr. Crawford) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to allow an owner of a trade secret redress of the theft of trade secrets extraterritorially, and for other purposes.1.Short titleThis Act may be cited as the Protect American Trade Secrets Act of 2021.2.Redress of theft of trade secrets extraterritoriallySection 1836 of title 18, United States Code, is amended by adding at the end the following new subsection: (e)Applicability to conduct outside United StatesNotwithstanding any other provision of law, this section shall apply to conduct occurring outside the United States and impacting United States commerce, including conduct by an offender who is—(1)not a United States person or an alien lawfully admitted for permanent residence into the United States; or(2)an organization which is created or organized under the laws of a foreign government or which has its principal place of business located outside of the United States..